Opinion issued July 3, 2008
 






 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00315-CR
____________

IN RE STEPHEN D. CATHCART, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator has filed a motion for leave to file a petition for writ of mandamus
and a petition for writ of mandamus.  In his petition relator requests that this Court
compel respondent
 to provide him with a copy of the clerk’s record in trial court
cause number 1107125 to write his brief for appeals number 01-07-01026-CR.  We
deny the motion for leave to file.  We find the  petition for writ of mandamus is
moot.

               Therefore, the petition for writ of mandamus is dismissed.
               It is so ORDERED.
 
PER CURIAM

Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).